Case 3:18-cr-00057-CAR-CHW Document 157 Filed 08/06/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3:18-CR-00057-004 (CAR)

CHANDLER MOORE

ORDER TO SURRENDER

At the time of sentencing, the above-named defendant requested to be permitted to voluntarily
surrender at such prison facility designated by the BUREAU OF PRISONS for the service of the
sentence this day imposed upon the defendant by the court. Upon a finding by the court that
VOLUNTARY SURRENDER is appropriate in this case, IT IS HEREBY ORDERED AND DIRECTED
that said defendant voluntarily surrender as directed by the U.S. Probation Office and all costs of said
VOLUNTARY SURRENDER be borne by the defendant. Until VOLUNTARY SURRENDER, the defendant -
shall remain subject to provisions of any ORDER OF RELEASE heretofore entered.

SO ORDERED this 6 day of , 2020.

 

 

C. ASHLEY ROYAL
SENIOR U.S. DISTRIC GE

 
 
 

“To Yep .
RA Up, Me OVA ia Aaa f, 7, 2020 .

ACKNOWLEDGMENT OF DEFENDANT

Thereby acknowledge that the foregoing order has been explained to me, J agree to voluntarily
report as directed by the U.S. Probation Office and understand that if I fail to do so, I may be subject
to additional prosecution under the provisions of 18 USC §3146 which would expose me to a
consecutive imprisonment sentence.

Dated this (, _ day of fu ost , 2020,

POS FOl

ATTORNEY/WITNESS DEFENDANT

 

 

 
